Per Curiam.

Relator’s action is based on his claimed rights under a contract of lease. Nowhere in his amended petition does he allege that the acts which he seeks to have performed by the respondent are acts which the law specially, enjoins as a duty resulting from respondent’s office. The extraordinary remedy of mandamus will be granted only upon a showing of a clearly defined legal duty and a plain dereliction of that duty. This the relator has failed to do.
The demurrers to the amended petition are sustained, and the writ is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Matthias, Bell, Doyle and O’Neill, JJ., concur.
Taet, J., concurs in the judgment.
Doyle, J., of the Ninth Appellate District, sitting by designation in the place and stead of Herbert, J.